Explanatory Comment


      On January 8, 2014, the Supreme Court rescinded the then-existing provisions of

the Code of Judicial Conduct effective July 1, 2014, and adopted new Canons 1 through

4 of the Code of Judicial Conduct of 2014, also effective July 1, 2014. See 44 Pa.B.

455 (January 25, 2014).    At the direction of the Court, the Civil Procedural Rules

Committee has identified and updated references to the Code of Judicial Conduct in the

Rules of Civil Procedure to reflect these changes. Technical amendments to the Note

to Rule 225 have also been made which do not affect practice and procedure.